EXHIBIT C




Form of Warrant

BROADCAST INTERNATIONAL, INC.

WARRANT FOR COMMON STOCK

Right to purchase ______________ (_____) shares (subject to adjustment) of the
common stock, $.05 par value (the “Stock”), of BROADCAST INTERNATIONAL, INC., a
Utah corporation (the “Company”).

The Company hereby certifies that, for value received,

[WARRANT HOLDER]

or registered assigns (the “Holder”), is entitled to purchase from the Company
at any time or from time to time during the Exercise Period (as hereinafter
defined) an aggregate of _______ fully paid and non-assessable shares, subject
to adjustment as provided below, of the Stock, on the payment therefor of the
exercise price which shall be $0.05 per share (subject to adjustment) (the “Per
Share Exercise Price”) multiplied by the number of shares of Stock to be issued
(the “Exercise Price”), upon the surrender of this Warrant duly signed by the
registered Holder hereof at the time of exercise, accompanied by payment of the
Exercise Price, upon the terms and subject to the conditions hereinafter set
forth.

The Warrant represented hereby is delivered pursuant to and is subject to that
certain Loan Restructuring Agreement dated as of December 16, 2010 by and
between the Company and the Holder (the “Agreement”).  Capitalized terms used
herein without definition shall have the meanings set forth in the Agreement.

1.

EXERCISE OF WARRANT.

  

(A)

Exercise.  This Warrant shall be exercisable commencing on the date hereof and
shall expire at the times specified herein under the heading “EXPIRATION OF
WARRANT” (the “Exercise Period”).  Subject to the foregoing restrictions, the
Holder may, at its option, elect to exercise this Warrant, in whole or in part
and at any time or from time to time during the Exercise Period, by (i)
surrendering this Warrant, with the Notice of Exercise appended hereto duly
executed by or on behalf of the Holder, at the principal office of the Company,
or at such other office or agency as the Company may designate, accompanied by
payment in full, in lawful money of the United States, of the Exercise Price
payable in respect of the number of shares of Stock purchased upon such
exercise, or (ii) notifying the Company that this Warrant is being exercised
pursuant to a Cashless Exercise (as defined in Section 8).  

(B)

Limitation on Exercises.  The Company shall not effect the exercise of this
Warrant, and the Holder shall not have the right to exercise this Warrant, to
the extent that after giving effect to such exercise, such Person (together with
such Person’s affiliates) would beneficially own in excess of 9.90% (the
“Maximum Percentage”) of the shares of Stock outstanding immediately after
giving effect to such exercise.  For purposes of the foregoing sentence, the
aggregate number of shares of Stock beneficially owned by such Person and its
affiliates shall include the number of shares of Stock issuable upon exercise of
this Warrant with respect to which the determination of such sentence is being
made, but shall exclude shares of Stock which would be issuable upon (A)
exercise of the remaining, unexercised portion of this Warrant beneficially
owned by such Person and its affiliates and (B) exercise or conversion of the
unexercised or unconverted portion of any other securities of the Company
beneficially owned by such Person and its affiliates (including, without
limitation, any convertible notes or convertible preferred











 




--------------------------------------------------------------------------------

 




stock or warrants) subject to a limitation on conversion or exercise analogous
to the limitation contained herein.  Except as set forth in the preceding
sentence, for purposes of this paragraph, beneficial ownership shall be
calculated in accordance with Section 13(d) of the Securities Exchange Act of
1934, as amended (the “Exchange Act”).  For purposes of this Warrant, in
determining the number of outstanding shares of Stock, the Holder may rely on
the number of outstanding shares of Stock as reflected in (1) the Company’s most
recent Form 10-K, Form 10-KSB, Form 10-Q, Form 10-QSB, Current Report on Form
8-K or other public filing with the Securities and Exchange Commission, as the
case may be, (2) a more recent public announcement by the Company or (3) any
other notice by the Company or the Transfer Agent setting forth the number of
shares of Stock outstanding.  For any reason at any time, upon the written or
oral request of the Holder, the Company shall within one (1) Business Day,
confirm orally and in writing to the Holder the number of shares of Stock then
outstanding.  In any case, the number of outstanding shares of Stock shall be
determined after giving effect to the conversion or exercise of securities of
the Company by the Holder and its affiliates since the date as of which such
number of outstanding shares of Stock was reported.  By written notice to the
Company, the Holder may from time to time increase or decrease the Maximum
Percentage to any other percentage specified in such notice; provided that any
such increase will not be effective until the sixty-first (61st) day after such
notice is delivered to the Company.  The provisions of this paragraph shall be
construed and implemented in a manner otherwise than in strict conformity with
the terms of this Section 1(B) to correct this paragraph (or any portion hereof)
which may be defective or inconsistent with the intended beneficial ownership
limitation herein contained or to make changes or supplements necessary or
desirable to properly give effect to such limitation.

(C)

Disputes.  In the case of a dispute as to the determination of the Exercise
Price or the arithmetic calculation of the number of shares of Stock issuable
upon exercise hereof, the Company shall submit the disputed determinations or
arithmetic calculations via facsimile within two Business Days of receipt of the
Notice of Exercise giving rise to such dispute, as the case may be, to the
Holder.  If the Holder and the Company are unable to agree upon such
determination or calculation of the Exercise Price or the number of shares of
Stock issuable upon exercise hereof within three Business Days of such disputed
determination or arithmetic calculation being submitted to the Holder, then the
Company shall, within two Business Days, submit via facsimile (i) the disputed
determination of the Exercise Price to an independent, reputable investment bank
selected by the Company and approved by the Holder or (ii) the disputed
arithmetic calculation of the number of shares of Stock issuable upon exercise
hereof to the Company’s independent, outside accountant.  The Company shall
cause the investment bank or the accountant, as the case may be, at its expense,
to perform the determinations or calculations and notify the Company and the
Holder of the results no later than ten Business Days from the time it receives
the disputed determinations or calculations.  Such investment bank’s or
accountant’s determination or calculation, as the case may be, shall be binding
upon all parties absent demonstrable error.  In the case of a dispute as to the
determination of the Exercise Price or the arithmetic calculation of the number
of shares of Stock issuable upon exercise of this Warrant, the Company shall
promptly issue to the Holder the number of shares of Stock that are not disputed
and resolve such dispute in accordance with the foregoing.

2.

EXPIRATION OF WARRANT.

            This Warrant shall expire and shall no longer be exercisable at 5:00
p.m., Salt Lake City, Utah local time, on December __, 2020.  

3.

DELIVERY OF STOCK CERTIFICATE UPON EXERCISE.

  

(A)

As soon as practicable, but in no event later than three Business Days, after
the exercise of this Warrant and payment of the Exercise Price in accordance
with Section 1, the Company will cause to be issued in the name of and delivered
to the registered Holder hereof or its assigns, or such Holder’s








NY:1318854.3




--------------------------------------------------------------------------------

 




nominee or nominees, a certificate or certificates for the number of full shares
of Stock of the Company to which such Holder shall be entitled upon such
exercise (and in the case of a partial exercise, a Warrant of like tenor for the
unexercised portion remaining subject to exercise prior to the expiration of the
Exercise Period set forth herein).  For all corporate purposes, such certificate
or certificates shall be deemed to have been issued and such Holder or such
Holder’s designee to be named therein shall be deemed to have become a holder of
record of such shares of Stock as of the date the duly executed Notice of
Exercise pursuant to this Warrant, together with full payment of the Exercise
Price, is received by the Company as aforesaid.  No fraction of a share or scrip
certificate for such fraction shall be issued upon the exercise of this Warrant,
but rather the number of shares of Stock to be issued shall be rounded up to the
nearest whole number.  The Company shall pay any and all taxes which may be
payable with respect to the issuance and delivery of shares of Stock upon
exercise of this Warrant.

(B)

If the Company shall fail for any reason or for no reason to issue to the Holder
three Business Days after the exercise of this Warrant and payment of the
Exercise Price in accordance with Section 1, a certificate for the number of
shares of Stock to which the Holder is entitled and register such shares of
Stock on the Company’s share register, and if on or after the expiration of such
three Business Day period, the Holder purchases (in an open market transaction
or otherwise) shares of Stock to deliver in satisfaction of a sale by the Holder
of shares of Stock issuable upon such exercise that the Holder anticipated
receiving from the Company then, in addition to all other remedies available to
the Holder, the Company shall, within three Business Days after the Holder’s
request and in the Holder’s discretion, either (i) pay cash to the Holder in an
amount equal to the Holder’s total purchase price (including brokerage
commissions, if any) for the shares of Stock so purchased (the “Buy-In Price”),
at which point the Company’s obligation to deliver such certificate (and to
issue such shares of Stock) shall terminate, or (ii) promptly honor its
obligation to deliver to the Holder a certificate or certificates representing
such shares of Stock and pay cash to the Holder in an amount equal to the excess
(if any) of the Buy-In Price over the product of (A) such number of shares of
Stock, and (B) the Closing Sale Price (as defined in the Amended Note) on the
date of exercise.

4.

ADJUSTMENTS.

(A)

Dividends .  In the event that a dividend shall be declared upon the Stock of
the Company payable in shares of Stock, the number of shares of Stock covered by
this Warrant shall be adjusted by adding thereto the number of shares that would
have been distributable thereon if such shares had been outstanding on the date
fixed for determining the stockholders entitled to receive such stock dividend.

(B)

Rights upon Distribution of Assets.  If the Company shall declare or make any
dividend or other distribution of its assets (or rights to acquire its assets)
to holders of shares of Stock, by way of return of capital or otherwise
(including, without limitation, any distribution of cash, property or options by
way of a dividend, spin off, reclassification, corporate rearrangement, scheme
of arrangement or other similar transaction) (a “Distribution”), at any time
after the issuance of this Warrant, then, in each such case, the Holder shall be
entitled to receive the portion of the Distribution that the Holder have would
been entitled to receive had this Warrant been exercised in full (without regard
to any limitations on the exercise of this Warrant) immediately prior to the
record date fixed for the determination of shares of Stock entitled to receive
the Distribution; provided, that in the event that the Distribution is of shares
of common stock (“Other Shares of Common Stock”) of a company whose common
shares are traded on a national securities exchange or a national automated
quotation system, then the Holder may elect to receive a warrant to purchase
Other Shares of Common Stock in lieu of such Other Shares of Common Stock, the
terms of which shall be identical to those of this Warrant, except that such








NY:1318854.3




--------------------------------------------------------------------------------

 




warrant shall be exercisable into the number of shares of Other Shares of Common
Stock that would have been payable to the Holder pursuant to the Distribution
had the Holder exercised this Warrant immediately prior to such record date.

(C)

Purchase Rights; Fundamental Transactions.  

(i)        Purchase Rights.  In addition to any adjustments pursuant to this
Section 4, if at any time the Company grants, issues or sells (x) any rights,
warrants or options to subscribe for or purchase shares of Stock or Convertible
Securities (as defined below) (“Options”), (y) any stock or securities (other
than Options) directly or indirectly convertible into or exercisable or
exchangeable for shares of Stock (“Convertible Securities”) or (z) any rights to
purchase stock, warrants, securities or other property pro rata to the record
holders of any class of shares of Stock (collectively, the “Purchase Rights”),
then the Holder will be entitled to acquire, upon the terms applicable to such
Purchase Rights, the aggregate Purchase Rights which the Holder could have
acquired if the Holder had held the number of shares of Stock acquirable upon
complete exercise of this Warrant (without regard to any limitations on the
exercise of this Warrant) immediately before the date on which a record is taken
for the grant, issuance or sale of such Purchase Rights, or, if no such record
is taken, the date as of which the record holders of shares of Stock are to be
determined for the grant, issue or sale of such Purchase Rights.

> (ii)       Fundamental Transactions.  The Company shall not enter into or be
> party to a Fundamental Transaction (as defined below) (other than with respect
> to a Change of Control (as defined below) with a Successor Entity (as defined
> below) that is not a publicly traded corporation whose common stock is quoted
> on or listed for trading on an Eligible Market (as defined below) (a “Public
> Successor”) or with respect to a Change of Control with a Public Successor
> where the sole consideration in such Change of Control transaction is cash
> (each, an “Excluded Change of Control Transaction”)) unless the Successor
> Entity assumes in writing all of the obligations of the Company under this
> Warrant pursuant to a written agreement in form and substance satisfactory to
> the Holder and approved by the Holder prior to such Fundamental Transaction,
> including an agreement to deliver to the Holder in exchange for this Warrant a
> security of the Successor Entity evidenced by a written instrument
> substantially similar in form and substance to this Warrant, including,
> without limitation, an adjusted exercise price equal to the value for the
> shares of Stock reflected by the terms of such Fundamental Transaction, and
> exercisable for a corresponding number of shares of capital stock equivalent
> to the shares of Stock acquirable and receivable upon exercise of this Warrant
> (without regard to any limitations on the exercise of this Warrant) prior to
> such Fundamental Transaction, and satisfactory to the Holder. Upon the
> occurrence of any Fundamental Transaction (other than an Excluded Change of
> Control Transaction), the Successor Entity shall succeed to, and be
> substituted for (so that from and after the date of such Fundamental
> Transaction, the provisions of this Warrant referring to the “Company” shall
> refer instead to the Successor Entity), and may exercise every right and power
> of the Company and shall assume all of the obligations of the Company under
> this Warrant with the same effect as if such Successor Entity had been named
> as the Company herein.  Upon consummation of the Fundamental Transaction
> (other than an








NY:1318854.3




--------------------------------------------------------------------------------

 




> Excluded Change of Control Transaction), the Successor Entity shall deliver to
> the Holder confirmation that there shall be issued upon exercise of this
> Warrant at any time after the consummation of the Fundamental Transaction, in
> lieu of the shares of the Stock (or other securities, cash, assets or other
> property) purchasable upon the exercise of this Warrant prior to such
> Fundamental Transaction, such shares of the publicly traded common stock (or
> its equivalent) of the Successor Entity (including its Parent Entity (as
> defined below)) which the Holder would have been entitled to receive upon the
> happening of such Fundamental Transaction had this Warrant been converted
> immediately prior to such Fundamental Transaction, as adjusted in accordance
> with the provisions of this Warrant.  In addition to and not in substitution
> for any other rights hereunder, prior to the consummation of any Fundamental
> Transaction pursuant to which holders of shares of Stock arc entitled to
> receive securities or other assets with respect to or in exchange for shares
> of Stock (a “Corporate Event”), the Company shall make appropriate provision
> to insure that the Holder will thereafter have the right to receive upon an
> exercise of this Warrant at any time after the consummation of the Fundamental
> Transaction but prior to the ninetieth (90th) day after the consummation of
> the Fundamental Transaction, in lieu of the shares of the Stock (or other
> securities, cash, assets or other property) purchasable upon the exercise of
> this Warrant prior to such Fundamental Transaction, such shares of stock,
> securities, cash, assets or any other property whatsoever (including warrants
> or other purchase or subscription rights) which the Holder would have been
> entitled to receive upon the happening of such Fundamental Transaction had
> this Warrant been exercised immediately prior to such Fundamental Transaction.
>  Provision made pursuant to the preceding sentence shall be in a form and
> substance reasonably satisfactory to the Holder. The provisions of this
> Section shall apply similarly and equally to successive Fundamental
> Transactions and Corporate Events and shall be applied without regard to any
> limitations on the exercise of this Warrant.
> 
>   (iii)     In the event of a proposed Change of Control, the Company shall
> give the Holder thirty (30) days prior notice of the proposed closing date of
> the Change of Control.  Notwithstanding the foregoing and the provisions of
> Section 4(C)(ii) above, in the event of a Change of Control, at the request of
> the Holder delivered before the ninetieth (90th) day after the consummation of
> such Change of Control, the Company (or the Successor Entity) shall purchase
> this Warrant from the Holder by paying to the Holder, within five (5) Business
> Days of such request (or, if later, on the effective date of the Change of
> Control), cash in an amount equal to the Black-Scholes Value of the remaining
> unexercised portion of this Warrant on the date of such Change of Control.

         (iv)        As used in herein, the following terms have the following
meanings:

“Change of Control” means any Fundamental Transaction other than (i) any
reorganization, recapitalization or reclassification of the Stock, in which
holders of the Company’s voting power immediately prior to such reorganization,
recapitalization or reclassification continue after such reorganization,
recapitalization or reclassification to hold publicly traded securities and,
directly or indirectly, the voting power of the surviving entity or entities
necessary to elect a majority of the members of the board of directors (or their
equivalent if








NY:1318854.3




--------------------------------------------------------------------------------

 




other than a corporation) of such entity or entities, or (ii) pursuant to a
migratory merger effected solely for the purpose of changing the jurisdiction of
incorporation of the Company, or (iii) any Fundamental Transaction in which the
Holder is the Person or part of the group of Persons described in clauses (i)(A)
– (D) or clause (ii) of the definition thereof.

“Eligible Market” means the Principal Market, the American Stock Exchange, The
New York Stock Exchange, Inc., The NASDAQ Global Market, The NASDAQ Capital
Market or The NASDAQ Global Select Market.

“Fundamental Transaction” means that (i) the Company shall, directly or
indirectly, in one or more related transactions, (A) consolidate or merge with
or into (whether or not the Company is the surviving corporation) another Person
or Persons, if the holders of the Voting Stock (not including any shares of
Voting Stock held by the Person or Persons making or party to, or associated or
affiliated with the Persons making or party to, such consolidation or merger)
immediately prior to such consolidation or merger shall hold or have the right
to direct the voting of less than 50% of the Voting Stock or such voting
securities of such other surviving Person immediately following such
transaction, or (B) sell, assign, transfer, convey or otherwise dispose of all
or substantially all of the properties or assets of the Company to another
Person, or (C) allow another Person to make a purchase, tender or exchange offer
that is accepted by the holders of more than the 50% of the outstanding shares
of Voting Stock (not including any shares of Voting Stock held by the Person or
Persons making or party to, or associated or affiliated with the Persons making
or party to, such purchase, tender or exchange offer), or (D) consummate a stock
purchase agreement or other business combination (including, without limitation,
a reorganization, recapitalization, spin-off or scheme of arrangement) with
another Person whereby such other Person acquires more than the 50% of the
outstanding shares of Voting Stock (not including any shares of Voting Stock
held by the other Person or other Persons making or party to, or associated or
affiliated with the other Persons making or party to, such stock purchase
agreement or other business combination), (E) reorganize, recapitalize or
reclassify its Common Stock or (ii) any “person” or “group” (as these terms are
used for purposes of Sections 13(d) and 14(d) of the Exchange Act) is or shall
become the “beneficial owner” (as defined in Rule 13d-3 under the Exchange Act),
directly or indirectly, of 50% of the aggregate Voting Stock of the Company.

“Parent Entity” of a Person means an entity that, directly or indirectly,
controls the applicable Person and whose common stock or equivalent equity
security is quoted or listed on an Eligible Market, or, if there is more than
one such Person or Parent Entity, the Person or Parent Entity with the largest
public market capitalization as of the date of consummation of the Fundamental
Transaction.

“Successor Entity” means the Person (or, if so elected by the Holder, the Parent
Entity) formed by, resulting from or surviving any Fundamental Transaction or
the Person (or, if so elected by the Holder, the Parent Entity) with which such
Fundamental Transaction shall have been entered into.








NY:1318854.3




--------------------------------------------------------------------------------

 




“Voting Stock” of a Person means capital stock of such Person of the class or
classes pursuant to which the holders thereof have the general voting power to
elect, or the general power to appoint, at least a majority of the board of
directors, managers or trustees of such Person (irrespective of whether or not
at the time capital stock of any other class or classes shall have or might have
voting power by reason of the happening of any contingency).

(D)

Subdivision or Combination of Stock.  If the Company at any time on or after the
date hereof subdivides (by any stock split, stock dividend, recapitalization or
otherwise) one or more classes of its outstanding shares of Stock into a greater
number of shares, the number of Warrant Shares will be proportionately
increased. If the Company at any time on or after the date hereof combines (by
combination, reverse stock split or otherwise) one or more classes of its
outstanding shares of Stock into a smaller number of shares, the number of
Warrant Shares will be proportionately decreased.  Any adjustment under this
Section 4(D) shall become effective at the close of business on the date the
subdivision or combination becomes effective

(E)

Reorganizations, Consolidations, Mergers.  Except as otherwise set forth herein,
in the event that the outstanding shares of Stock of the Company shall be
changed into or exchanged for a different number or kind of shares of stock or
other securities of the Company or of another Person, whether through
reorganization, recapitalization, stock split-up, combination of shares, merger
or consolidation, then upon exercise of this Warrant there shall be substituted
for the shares of Stock covered by this Warrant, the number and kind of shares
of stock or other securities that would have been substituted therefor if such
shares of Stock had been outstanding on the date fixed for determining the
stockholders entitled to receive such changed or substituted stock or other
securities.

(F)

Other Changes .  In the event there shall be any change, other than specified
above, in the number or kind of outstanding shares of Stock of the Company or of
any stock or other securities into which such Stock shall be changed or for
which it shall have been exchanged, then if the Board of Directors shall
determine, in good faith, that such change equitably requires an adjustment in
the number or kind of shares covered by this Warrant, such adjustment shall be
made by the Board of Directors and shall be effective and binding for all
purposes of this Warrant.

(G)

Notice of Adjustments.  In the event of any adjustment pursuant to this Section
4, the Company will provide the Holder with notice of such adjustment reasonably
promptly after the effective date of such adjustment.

5.

LOST, STOLEN, DESTROYED OR MUTILATED WARRANT.

            Upon receipt by the Company of evidence reasonably satisfactory to
it of the ownership of and the loss, theft or destruction or mutilation of this
Warrant, and (in the case of loss, theft or destruction) of indemnity reasonably
satisfactory to it, and (in the case of mutilation) upon the surrender and
cancellation thereof, the Company will issue and deliver, in lieu thereof, a new
Warrant of like tenor.

6.

TRANSFER.

(A)

Owner of Warrant      The Company may deem and treat the Person in whose name
this Warrant is registered as the Holder and owner hereof (notwithstanding any
notations of ownership or writing hereon made by anyone other than the Company)
for all purposes and shall








NY:1318854.3




--------------------------------------------------------------------------------

 




> not be affected by any notice to the contrary until presentation of this
> Warrant for registration of transfer as provided below.

(B)

Transfer of Warrant     The Company agrees to maintain, at its then principal
place of business, books for the registration of this Warrant and transfers
thereof, and this Warrant and all rights hereunder are transferable, in whole or
in part, on said books at said office, upon surrender of this Warrant at said
office, together with a written assignment of this Warrant duly executed by the
Holder hereof or its duly authorized agent or attorney and funds sufficient to
pay any transfer taxes payable upon the making of such transfer.  Upon such
surrender and payment, the Company shall execute and deliver a new Warrant or
Warrants in the name of the assignee or assignees and in the denominations
specified in such instrument of assignment, and this Warrant shall promptly be
canceled.  This Warrant is exchangeable, upon the surrender hereof by the Holder
at the principal office of the Company, for a new Warrant or Warrants
representing in the aggregate the right to purchase the number of shares of
Stock then underlying this Warrant, and each such new Warrant will represent the
right to purchase such portion of such shares of Stock as is designated by the
Holder at the time of such surrender; provided, however, that no Warrants for
fractional shares of Stock shall be given.  Whenever the Company is required to
issue a new Warrant pursuant to the terms of this Warrant, such new Warrant (i)
shall be of like tenor with this Warrant, (ii) shall represent, as indicated on
the face of such new Warrant, the right to purchase the shares of Stock then
underlying this Warrant, (iii) shall have an issuance date, as indicated on the
face of such new Warrant which is the same as the date hereof, and (iv) shall
have the same rights and conditions as this Warrant.

7.

COVENANTS

.  

(A)

Required Reserve Amount.  If at any time while this Warrant remain outstanding
the Company does not have a sufficient number of authorized and unreserved
shares of Stock to satisfy its obligation to reserve for issuance upon exercise
of this Warrant at least a number of shares of Stock equal to 130% (the
“Required Reserve Amount”) of the number of shares of Stock as shall from time
to time be necessary to effect the exercise of this Warrant in full (an
“Authorized Share Failure”), then the Company shall immediately take all action
necessary to increase the Company’s authorized shares of Stock to an amount
sufficient to allow the Company to reserve the Required Reserve Amount for this
Warrant then outstanding.  Without limiting the generality of the foregoing
sentence, as soon as practicable after the date of the occurrence of an
Authorized Share Failure, but in no event later than sixty (60) days after the
occurrence of such Authorized Share Failure, the Company shall hold a meeting of
its stockholders for the approval of an increase in the number of authorized
shares of Stock.  In connection with such meeting, the Company shall provide
each stockholder with a proxy statement and shall use its best efforts to
solicit its stockholders’ approval of such increase in authorized shares of
Stock and to cause its board of directors to recommend to the stockholders that
they approve such proposal.  The Company further covenants that all shares of
Stock that shall be deliverable upon exercise of this Warrant shall be duly and
validly issued and fully paid and non-assessable.

(B)

Notice Requirements.  The Company will give written notice to the Holder (i)
immediately upon any adjustment of the number of shares of Stock issuable upon
exercise hereof, setting forth in reasonable detail, and certifying, the
calculation of such adjustment and (ii) at least fifteen days prior to the date
on which the Company closes its books or takes a record (A) with respect to any
dividend or distribution upon the shares of Stock, (B) with respect to any
grants, issuances or sales of any Options, Convertible Securities or rights to
purchase stock, warrants, securities or other property to holders of shares of
Stock or (C) for determining rights to








NY:1318854.3




--------------------------------------------------------------------------------

 




vote with respect to any Fundamental Transaction, dissolution or liquidation,
provided in each case that such information shall be made known to the public
prior to or in conjunction with such notice being provided to the Holder.

8.

CASHLESS EXERCISE RIGHTS.

  

(A)

Cashless Exercise Provisions.  Notwithstanding anything to the contrary
contained herein, if at any time a Registration Statement (as defined in the
Investor Rights Agreement) covering the resale of the Stock issuable upon
exercise of this Warrant is not available, then the Holder shall have the right,
in its sole discretion, to exercise this Warrant in whole or in part and, in
lieu of making the cash payment otherwise contemplated to be made to the Company
upon such exercise in payment of the Exercise Price, elect instead to receive
upon such exercise the number of shares of Stock determined as follows:

X =  Y [(A-B)/A], where:

X =  the number of shares of Stock to be issued to the Holder upon exercise.

Y =  the number of shares of Stock with respect to which this Warrant is being
exercised.

A =  the arithmetic average of the VWAP of the Stock for the thirty (30) Trading
Days immediately prior to (but not including) the date on which a Notice of
Exercise is delivered to the Company.

B = the Exercise Price.

(B)

Certain Definitions.  For purposes of this Section 8, “VWAP” means on any
particular Trading Day or for any particular period the volume weighted average
trading price per share of Stock on such date or for such period on the
Principal Market as reported by Bloomberg L.P., or any successor performing
similar functions.

9.

MISCELLANEOUS.

 

(A)

No Rights as Shareholder.  This Warrant does not confer upon the Holder any
rights of a stockholder of the Company, including, without limitation, any right
to vote or to consent to or receive notice as a stockholder of the Company.  In
addition, nothing contained in this Warrant shall be construed as imposing any
liabilities on the Holder to purchase any securities (upon exercise of this
Warrant or otherwise) or as a shareholder of the Company, whether such
liabilities are asserted by the Company or by creditors of the Company.
 Notwithstanding this Section 9(A), the Company shall provide the Holder with
copies of the same notices and other information given to the shareholders of
the Company generally, contemporaneously with the giving thereof to the
shareholders.

(B)

Noncircumvention.  The Company hereby covenants and agrees that the Company will
not, by amendment of its Articles of Incorporation, Bylaws or through any
reorganization, transfer of assets, consolidation, merger, scheme of
arrangement, dissolution, issue or sale of securities, or any other voluntary
action, avoid or seek to avoid the observance or performance of any of the terms
of this Warrant, and will at all times in good faith carry out all the
provisions of this Warrant and take all action as may be required to protect the
rights of the Holder. Without limiting the generality of the foregoing, the
Company (i) shall not increase the par value of any shares of Stock receivable
upon the exercise of this Warrant above the Per Share Exercise Price








NY:1318854.3




--------------------------------------------------------------------------------

 




then in effect, and (ii) shall take all such actions as may be necessary or
appropriate in order that the Company may validly and legally issue fully paid
and nonassessable shares of Stock upon the exercise of this Warrant.

(C)

Remedies.  The remedies provided in this Warrant shall be cumulative and in
addition to all other remedies available under this Warrant and the other
Transaction Documents, at law or in equity (including a decree of specific
performance and/or other injunctive relief), and nothing herein shall limit the
right of the Holder right to pursue actual damages for any failure by the
Company to comply with the terms of this Warrant.  The Company acknowledges that
a breach by it of its obligations hereunder will cause irreparable harm to the
Holder and that the remedy at law for any such breach may be inadequate.  The
Company therefore agrees that, in the event of any such breach or threatened
breach, the holder of this Warrant shall be entitled, in addition to all other
available remedies, to an injunction restraining any breach, without the
necessity of showing economic loss and without any bond or other security being
required.

(D)

Notices.  Any notices required or permitted to be given under the terms of this
Warrant shall be sent by certified or registered mail (return receipt requested)
or delivered personally or by courier or by confirmed telecopy, and shall be
effective three (3) days after being placed in the mail, if mailed, or upon
receipt or refusal of receipt, if delivered personally or by courier, or by
confirmed telecopy, in each case addressed as follow: If to the Company to: at
7050 Union Park Avenue, Suite 600, Salt Lake City, Utah 84047, Attn: Chief
Executive Officer, facsimile number (801) 562-1773 and if to the Holder to the
address shown therefor on the books and records of the Company. Any party may
change its address for notice and the address to which copies must be sent by
giving notice of the new addresses to the other parties in accordance with this
Section 9, except that any such change of address notice shall not be effective
unless and until received.

(E)

Governing Law.   All questions concerning the construction, validity,
enforcement and interpretation of this Warrant shall be governed by and
construed and enforced in accordance with the laws of the State of New York
without regard to principles of conflicts of laws.

(F)

Amendment.   This Warrant and any provision hereof may be amended solely by an
instrument in writing signed by the Company and Holder.

(G)

Severability.   In case any one or more of the provisions of this Warrant shall
be determined by a court of competent jurisdiction to be invalid or
unenforceable in any respect, the validity and enforceability of the remaining
terms and provisions of this Warrant shall not in any way be affected or
impaired thereby.  

(H)

Assignment.   This Warrant shall be binding on and inure to the benefit of the
parties hereto and their respective permitted successors and assigns. Subject to
the preceding sentence, nothing in this Warrant shall be construed to give to
any Person other than the Company and Holder any legal or equitable right,
remedy or cause of action under this Warrant.

(I)

Headings.  The headings in this Warrant are for purposes of reference only and
shall not limit or otherwise affect the meaning hereof.








NY:1318854.3




--------------------------------------------------------------------------------

 




IN WITNESS WHEREOF, the Company has caused this Warrant to be signed by its duly
authorized officer, effective as of the date first set forth above.




Dated:

December __, 2010

BROADCAST INTERNATIONAL, INC.

 

 

__________________________________
Rodney M. Tiede
Chief Executive Officer











NY:1318854.3




--------------------------------------------------------------------------------

 




NOTICE OF EXERCISE OF WARRANT

To:

BROADCAST INTERNATIONAL, INC.

The undersigned Holder hereby exercises the right to purchase _____________
shares of Common Stock, $.05 par value, of Broadcast International, Inc., a Utah
corporation (the “Company”), as evidenced by the Warrant, dated as of December
___, 2010, issued by the Company to the Holder (the “Warrant”).  Capitalized
terms used herein and not otherwise defined shall have the respective meanings
set forth in the Warrant.

1.

Form of Exercise Price.  The Holder intends that the payment of the Exercise
Price shall be made as:

___

payment of the Exercise Price in cash with respect to ________ shares of Stock;
and/or

___

a Cashless Exercise with respect to _______ shares of Stock.

2.

You will kindly forward a certificate or certificates for the shares of Stock
purchased hereby and, if such shares shall not include all of the shares
provided in this Warrant, a new Warrant of like tenor and date for the balance
of the shares issuable thereunder shall be delivered to the undersigned at the
address set forth below.




         Date:

 

 

 

Name of Holder

 

   By:

 

 

 

Address:

 

 

 











NY:1318854.3


